UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1928


WILLIAM THOMAS DAVIS,

                Plaintiff - Appellant,

          v.

JOHN RICHARD YEAGER, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00061-FPS-JES)


Submitted:   December 12, 2011            Decided:   December 30, 2011


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Thomas Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William   Thomas      Davis       appeals    the    district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his complaint.        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.          See Davis v. Yeager, No. 5:11-cv-

00061-FPS-JES (N.D. W. Va. Aug. 10, 2011).                     We dispense with

oral   argument   because      the    facts    and     legal    contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2